internal_revenue_service number release date index number ---------------------------- ------------------------------ ---------------------------- ------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number --------------------- refer reply to cc psi b6 plr-112685-12 date date legend legend taxpayer -------------------------------------------------- ----------------------------------------------------- company a ------------------ company b ------------------------------------- company c ----------------------------------- company d -------------------------------------------- company e ---------------------- company f ------------------ company g ------------------------------------ city a ------------------------ city b ---------------------------- state a ------------ state b ------------- location a --------------------------- a ---- -- b ---- -- generating station ----------------------------------------- dear -------------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below plr-112685-12 background taxpayer a state a limited_liability_company is treated as a partnership for federal_income_tax purposes it is a joint_venture among company a company b and company c company a is a publicly-traded company that was formed to focus on ways to help power companies that use coal comply with federal and state pollution regulations company b is an affiliate of company d a privately-held company that invests in energy and natural_resources businesses its businesses include buying and selling coal for utilities and arranging rail transportation from mines both companies are headquartered near city a company c is an indirect wholly-owned subsidiary of company e in state b the facility taxpayer owns a refined_coal facility that it placed_in_service near a particular boiler at generating station in city b taxpayer owns the refined_coal facility through a disregarded special-purpose subsidiary called company f technology taxpayer is the exclusive licensee of proprietary technology technology owned by company a and used to produce refined_coal taxpayer has granted company f a limited sublicense to use the technology at its refined_coal facility the technology involves treating the feedstock coal with two chemical additives that are metered on to feedstock coal at a rate proportional to the weight of coal as measured by coal belt scales as the coal is transported by coal belts into bunkers that feed the boiler the first chemical additive -- additive a -- is a granular iron oxide material that changes the chemistry of the coal ash in the cyclone burner allowing for reduced nox emissions the second chemical additive -- additive b -- is a liquid halogen salt that reacts with the mercury and increases mercury capture in the fly ash that is collected in the electrostatic precipitator the technology was developed for cyclone-fired boilers that were originally designed for high-sulfur high-btu bituminous coal and subsequently converted to use low-sulfur low-btu location a subbituminous coal generating station currently burns location a subbituminous coal but is considering moving to a blend of location a coal and bituminous coal the refined_coal facility is on a site that company f uses under a license from utility company f buys raw coal from utility in utility's coal yard at the as delivered plr-112685-12 cost of the coal to the utility treats the raw coal to convert it into refined_coal and then sells the refined_coal back to the utility at the same price as the raw coal testing as part of placing the refined_coal facility in service at generating station taxpayer conducted a full-scale continuous emissions monitoring system cems field test at the boiler to measure the reduction in nitrogen oxide and mercury emissions nox and mercury emissions were measured as required by the cems field testing procedures described in section of notice_2010_54 emissions for both the feedstock coal and refined_coal were measured under the same operating conditions except for adjustments to secondary air directly attributable to the refined_coal as allowed in section a iv of notice_2010_54 over a period of at least three hours during which the boiler operated at a steady state and at least of full load the cems devices for measuring nitrogen oxide and mercury are located in the stack downstream of the electrostatic precipitator particulate control device data was collected to ensure that the device was operating the same when the feedstock coal and refined_coal were each tested the tests were done with location a coal the cems field test demonstrated that burning the refined_coal made from location a subbituminous coal led to a a reduction in hg emissions and a b reduction in nox emissions compared to the baseline measurements for the feedstock coal as for future determinations taxpayer may elect to use a laboratory analysis establishing that the sulfur and hg contents of both the feedstock coal and the refined_coal do not vary by more than from the sulfur and hg content of the feedstock coal and refined_coal used in the most recent determination pursuant to section b of notice_2010_54 taxpayer indicates that samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualifying emissions reduction requirement thereafter within six months after such date another set of samples will be taken for redetermination testing all samples will be taken from the moving coal belts upstream and downstream of the refined_coal facility the samples will be taken using a collection device that reaches over the moving conveyor belt and collects a part- stream cut of the coal on the belt samples will be prepared for analysis using procedures for dividing samples as described in astm d2234 the samples will then be crushed and further prepared for analysis according to astm d2013 standard laboratory techniques will be used to measure sulfur and mercury content of the coal samples however taxpayer has also indicated that it may decide to use epa method 30b when not using laboratory testing to test for hg emissions in that case taxpayer will also test for nox emissions using traditional cems testing methodology plr-112685-12 rulings requested based on the foregoing you have requested that we rule as follows the refined_coal produced and sold by using the technology constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is produced from feedstock coal that is the same source or rank as the feedstock test coal and provided further that the refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code increasing the amounts of chemical additives to the feedstock coal will not be construed as a change in process requiring a redetermination to establish qualified emissions reductions provided that the feedstock coals used to produce refined_coal during any redetermination period consist of a blend of location a subbituminous coal and bituminous coal any blend of such coal shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased and will not require a redetermination to establish qualified emissions reductions pursuant to section b of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than below the bottom nor by more than percent above the top of the range of the sulfur content and range of the mercury content of the feedstock coal and the refined_coal used in the most recent determination pursuant to section dollar_figure of notice_2010_54 as a result i taxpayer will not be required to test for nitrogen oxide and ii taxpayer will not be required to test for baseline emissions so long as there has not been a change in the process for producing refined_coal the use of epa method 30b is an acceptable alternative to the use of cems field testing for measuring mercury emissions reductions under section dollar_figure of notice_2010_54 as a corollary epa method 30b should also qualify as an acceptable method for satisfying the redetermination requirement under section dollar_figure of notice_2010_54 when doing cems field testing for redeterminations law and rationale sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a plr-112685-12 producer of refined_coal the credit available under sec_45 of the code for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove plr-112685-12 free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load and v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emission reduction the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it establishes that the method accurately measures the emission reduction that would be achieved in a boiler described in section a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury plr-112685-12 content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attaches to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of the feedstock coal used in the process of producing refined_coal from feedstock coal since the emissions reduction was most recently determined or redetermined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete with respect to the first two issues the technology starts with two chemical additives being added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that results in the reduction of emissions of nitrogen oxide and mercury during combustion section dollar_figure of the notice provides generally that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining if performed by the mine owner or operator in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with additives thus additive processes that mix certain chemicals or other additives with the coal in order to achieve emissions reductions may qualify for the refined_coal production_tax_credit additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that a the refined_coal produced by using the technology constitutes a refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code and b increasing the amounts of chemical additives to the feedstock coal will not be construed as a change in process requiring additional testing for qualified emissions reductions plr-112685-12 with respect to the third issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the marketplace as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure of provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of the feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination we have determined that the blending of subbituminous coal and bituminous coal may be permissible under certain circumstances not requiring emissions reductions testing so long as the average blend range over the period of up to six months since the most recent determination or redetermination does not vary by more than percentage points for a total of percentage points each for the subbituminous coal and the bituminous coal from the most recent determination in the instant case taxpayer’s most recent cems determination involved location a subbituminous coal therefore taxpayer can blend location a subbituminous coal with bituminous coal without additional qualified emissions reductions testing on the other hand if taxpayer desires to refine coal including a blend range of for example to location a subbituminous coal and up to bituminous coal it would have to conduct redetermination testing pincite location a subbituminous coal and bituminous coal location a subbituminous coal and bituminous coal and or location a subbituminous coal and or bituminous coal however any change_of blend within that blend range would be treated as comparable coal and would not require additional testing for qualified emissions reductions with respect to the fourth issue section of notice_2010_54 provides that where a redetermination is required because of a change in the process of producing refined_coal the redetermination must use one of the general methods for satisfying the emissions reduction requirements listed in section dollar_figure of the notice however in any other case section of the notice provides that the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than from the sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination which may be the original cems test that meets the requirements of notice_2010_54 in the instant case periodic laboratory analysis will be performed to confirm that the average sulfur and mercury content of the feedstock for input into the facility as well as the average sulfur and mercury content of the refined_coal output from the facility regardless of the actual blend of ranks of coal or the source of the coal will not vary by more than below the bottom range for sulfur and mercury or plr-112685-12 ten percent above the top of the range of these chemicals in the tested feedstock coals accordingly we conclude that pursuant to section of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the average sulfur and mercury contents of both the feedstock coal and the refined_coal do not vary by more than from the range of sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 as a result taxpayer i will not be required to test for nitrogen oxide emissions and ii will not be required to test for baseline emissions so long as there has not been a change in the process for producing refined_coal with respect to the fifth ruling_request taxpayer has also indicated that it may decide to use epa method 30b when not using laboratory testing to test for hg emissions epa method 30b is an epa approved method for measuring mercury emissions from coal-fired boilers the method involves use of a sorbent trap that collects mercury in flue gas as the gas exits the stack downstream from the scrubber or other pollution control devices the collected mercury is then analyzed to determine the mercury emissions epa method 30b is a form of cems testing based on the foregoing we conclude that the use of epa method 30b is an acceptable alternative to the use of a continuous emissions monitoring system during cems field testing for measuring mercury emissions reductions under section dollar_figure of notice_2010_54 as a corollary epa method 30b should also qualify as an acceptable method for satisfying the redetermination requirement under section dollar_figure of notice_2010_54 when doing cems field testing for redeterminations however taxpayer may not mix and match in the sense of using cems field testing to satisfy part of the redetermination requirement while using the laboratory analysis described in section to satisfy the remainder in addition if taxpayer elects to use epa method 30b it will also have to i test for nox emissions using conventional cems methodology and ii baseline emissions in the manner contemplated by section dollar_figure of notice_2010_54 no opinion is expressed regarding any other issue not specifically addressed in this ruling letter in particular no opinion is expressed with respect to whether taxpayer or any of its affiliates is the producer of the refined_coal for purposes of sec_45 of the code whether there has been a sale of refined_coal to an unrelated_person when the facility was in fact placed_in_service or the subchapter_k issues relating to the subsequent formation of a partnership for federal_income_tax purposes including whether the formation of such entity constitutes a partnership for federal_income_tax purposes in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-112685-12 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch
